Citation Nr: 0434379	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for alcoholism. 

2.  Entitlement to service connection for peripheral 
neuropathy secondary to alcoholism.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, described as dysthymia.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.   This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a 
September 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's alcoholism is the result of his voluntary 
and willful abuse of alcohol. 

2.  The veteran's peripheral neuropathy is the result of his 
voluntary and willful abuse of alcohol.  This disorder is not 
secondary to a service-connected disability or evidence of 
increased severity of a service-connected disability. 

3.  A chronic sleep disorder was not present during the 
veteran's military service nor is any current sleep disorder 
due to any incident of such service.

4.  A chronic psychiatric disorder described as dysthymia was 
not present during the veteran's military service nor is any 
current dysthymia due to any incident of such service.

5.  COPD was not present during the veteran's military 
service, and was first identified many years after separation 
from service.  COPD is not shown to be related to any 
incident of such service.


CONCLUSIONS OF LAW

1.  The claim of service connection for alcoholism must be 
denied by operation of law.  38 U.S.C.A. §§ 105, 1110, 1111, 
1113, 1153, 5107 (West 2002); 38 C.F.R. § 3.301 (2004).

2.  The claim of service connection for peripheral neuropathy 
secondary to alcoholism must be denied by operation of law.  
38 U.S.C.A. §§ 105, 1110, 1111, 1113, 1153, 5107 (West 2002); 
38 C.F.R. § 3.301 (2004).

3.  A chronic sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A chronic psychiatric disorder, described as dysthymia, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
February 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2003 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the February 2003 statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the VCAA notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

Background.  Service medical records are silent for diagnosis 
or treatment for alcoholism, peripheral neuropathy, a sleep 
disorder, dysthymia, or COPD.  The report of medical history 
completed by the veteran at separation reflects that he 
indicated that he had frequent trouble sleeping.  He also 
indicated that he did not have an excessive drinking habit or 
a history of asthma or shortness of breadth.  A clinical 
evaluation at the time of his separation from service in 
November 1966 was negative for any pertinent abnormality.

An October 1989 VA hospitalization report noted a diagnosis 
of chronic ethanol dependence.  The veteran reported 
excessive chronic alcohol use since he was 16 years old.  He 
had been through multiple ETOH programs.

An August 1991 VAMC record revealed complaints of pain and 
numbness in the ulnar aspects of the hand and arm.

VA records beginning in 1993 note sleep problems and heart 
related complaints.

In a March 1993 VA examination, the veteran reported being 
assigned to a signal unit in Vietnam and operating a 
switchboard.  There was very little to do except drink.  So 
he drank every night, and frequently became drunk.  In spite 
of his drinking he was never given company grade punishment 
or court-martialed.  He reported being depressed all his life 
since his mother's death prior to service.

Subsequent to service he attended college.  He then worked 5 
years with a power company.  He then spent 2 years drinking 
and living on the street.  He was arrested several times and 
placed in detoxification programs.  He continued to drink 
heavily and became drunk 4 or 5 times a week.  He was 
dejected and sad all the time. The diagnoses were dysthymic 
disorder, alcohol dependence, and numbness in both arms and 
legs.

In an August 1993 VA examination the examiner noted a history 
of numbness and weakness of the hands and fingers (2 years), 
numbness of the feet and toes (since May 1993), and alcohol 
abuse (30 years) currently on Antabuse.  His heart was normal 
revealing regular heart sounds, rhythm and peripheral 
vessels, with no murmurs.  His lungs were also clear.  

In an August 1995 VA examination the examiner noted a history 
of polyneuropathy diagnosed since 1994, history of 
depression, insomnia, and alcohol dependency.  A heart 
examination revealed no history of chest pains, shortness of 
breadth (SOB), murmurs, or gallops, and good carotid and 
peripheral pulses.

In a December 1995 VA examination the examiner noted the 
veteran's symptoms suggested probable polyneuropathy probably 
secondary to his alcohol abuse.

In August 2000, the veteran filed the current claim for 
service connection for alcoholism, peripheral neuropathy 
secondary to alcohol abuse, a sleep disorder, dysthymia, and 
lung disease due to service.  

By rating action in September 2001 service connection for 
alcoholism and peripheral neuropathy secondary to alcohol 
abuse were denied.  In making that determination the RO noted 
that the service medical records were silent as to any 
evidence of alcoholism.  The service medical records also 
contained a medical history record in which the veteran noted 
that he currently did not have an excessive drinking habit.  
In addition the file contained a certificate noting the 
veteran was found to be free of any history of psychiatric 
problems (including alcoholism).  The RO noted that alcohol 
abuse was not a disability for which compensation was 
payable.  

The records also reveal that the Social Security 
Administration (SSA) granted the veteran disability benefits 
for polyneuropathy of the upper extremities in June 1995.


I.  Service connection for alcoholism, and alcohol related 
disorders.  Section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 (OBRA 1990), Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, amended former 38 U.S.C.A. §§310 and 
331 (now redesignated as §§ 1110 and 1131) to prohibit, 
effective for claims filed after October 31, 1990, payment of 
compensation for any disability that is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.

Also amended was 38 U.S.C.A. § 105(a) to provide that, 
effective for claims filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. § 
3.301(d). 38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of his or her abuse of alcohol or drugs. 
38 C.F.R. § 3.301(a).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

The United States Court of Appeals for the Federal Circuit 
(CAFC) in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
held that VA law precludes disability compensation "if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs" for (1) primary 
alcohol abuse disabilities, i.e., an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess; and (2) for secondary disabilities, such as cirrhosis 
of the liver, that result from primary alcohol abuse.  Id. at 
1375.  It does not preclude an appellant from receiving 
disability compensation for substance-abuse disability that 
arises secondarily from service-connected disability, or from 
using substance-abuse disability as evidence of increased 
severity of service-connected disability.  Id. at 1376.

According to a 1989 VA hospitalization history the veteran 
reported that he began drinking at 16 years of age, which 
would have pre-dated his entry into service; and his drinking 
habits progressively worsened.  However the service medical 
records are silent as to any alcoholism or indication of 
alcohol related disease in service.  In any event, service 
connection in this regard is prohibited.  

Secondary service connection can be granted for alcohol or 
drug abuse.  See, e.g., Barela v. West, 11 Vet. App. 280 
(1998); VAOPGCPREC 2-97; see also Allen v. Principi, supra.  
The record reflects that there is no competent evidence which 
tends to show that his alcoholism arose secondary to another 
disability or that his alcoholism was a manifestation of 
another disability.  The appellant filed his claim in August 
2000, and the law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  In a case where the law 
is dispositive of a claim on appeal, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).  There is a lack of 
entitlement under the law to service connection for an 
alcoholism related disorder, and the Board does not have the 
authority to grant the appellant's claim.

As also noted above, service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  However, the provisions of 38 C.F.R. § 
3.310 apply only to service connection for secondary 
disabilities caused by a service- connected disability.  
Inasmuch as service connection has not been established for 
alcoholism, there is no legal basis for entitlement to 
service connection for the veteran's peripheral neuropathy as 
secondary to alcoholism.

Again, the application of the law to the facts is 
dispositive, and the appeal must be denied because there is 
no entitlement under the law to the benefits sought.  See 
Sabonis v. Brown, 6 Vet. App. at 429-30; see also 38 U.S.C.A. 
§§ 101, 105; 38 C.F.R. §§ 3.303, 3.301.

II.  Service connection for a sleep disorder, dysthymia, and 
COPD.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The Board finds that service connection for a sleeping 
disorder, dysthymia, and COPD must be denied as the service 
medical records are silent for these conditions.  In 
addition, no pertinent findings were detected on the November 
1966 examination prior to the veteran's release from service 
(although the veteran reported frequent problems sleeping).  
Post service medical evidence is completely negative for 
complaints of, or treatment for sleeping disorder, dysthymia, 
and COPD until 1992- 1993 VAMC treatment records.  This was 
over 25 years after service.

VAMC medical treatment records reveal treatment and diagnosis 
beginning in 1992 for depression and COPD.

In a March 1993 VA examination, the veteran reported being 
depressed all his life since his mother's death prior to 
service.  He was dejected and sad all the time. The diagnosis 
was a dysthymic disorder.

In an August 1993 VA examination the examiner noted the 
veteran's heart and mediastinal structure were normal.  His 
lungs were also clear as was the costophrenic angles. His 
diaphragm was smooth and moderately rounded.  

In an August 1995 VA examination the examiner noted a history 
of depression, insomnia, and alcohol dependency.  A heart 
examination revealed no history of chest pains, shortness of 
breadth (SOB), murmurs, or gallops, and good carotid and 
peripheral pulses.  His lungs were clear to auscultation.  
The diagnoses were a history of depression, and insomnia.  

In August 2000, the veteran filed a claim for service 
connection for a sleep disorder, dysthymia, and COPD.

By rating action in September 2001 service connection for a 
sleep disorder, dysthymia, and COPD were denied.  In making 
that determination the RO noted that the service medical 
records were silent as to any complaints or treatment for a 
sleep disorder, dysthymia, or COPD in service and that the 
separation examination in November 1966 showed a normal 
respiratory system and chest x-rays.  X-rays in March 1992 
also revealed normal lungs.  VA examinations in August 1995 
revealed no complaints of any lung disorder and the 
respiratory system was clear to auscultation.  Outpatient 
treatment records in June 2000, noted COPD due to tobacco 
dependence.  

In support of his claim the veteran submitted several lay 
statements from friends and relatives, including a July 2000 
letter from his stepmother.  These primarily noted the 
veteran began smoking during service and continued smoking 
tobacco and marihuana subsequent to service.

a.  Sleep disorder.  The Board notes that the records do not 
reveal any medical findings of a sleep disorder during 
service.  While the veteran reported a history of frequent 
trouble sleeping when he was examined prior to his release 
from service, no pertinent abnormality was identified on 
examination at that time.  The service medical records are 
otherwise entirely negative for complaints or findings 
indicative of the presence of a sleep disorder.  The first 
post-service indication of a sleep disorder is not until 
1993, more than 25 years after the veteran's release from 
service.  Inasmuch as a chronic sleep disorder was not noted 
in service or until more than 25 years after service, the 
Board finds that the preponderance of the evidence is against 
the claim and the claim must be denied.

b.  Dysthymia.  Based upon the evidence of record, the Board 
finds the medical evidence demonstrates that dysthymia was 
not incurred in, or as a result of active service.  There is 
no probative evidence of any chronic dysthymia having been 
incurred in or aggravated by active service and no evidence 
of any diagnosis of dysthymia for many years after service.  
The Board finds that the absence of any indication of a 
depressive disorder during service or at the time of the 
November 1966 separation examination, or for about 25 years 
after service as persuasive that the veteran's current 
dysthymia was not incurred as a result of his active service.

Although the veteran may believe his dysthymia disorder was 
incurred as a result of his active service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds that service connection 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim.

c.  COPD.   Based upon the evidence of record, the Board 
finds the medical evidence demonstrates that a chronic 
respiratory disorder was not incurred in or as a result of 
active service.  There is no probative evidence of any 
chronic COPD having been incurred in or aggravated by active 
service and no evidence of any diagnosis of a chronic 
disorder for many years after service.  VAMC medical records 
dated in June 2000 attributed COPD to chronic tobacco abuse.  
The Board finds the lack of any lung disease in the November 
1966 separation examination, VA examinations in March 1993, 
August 1993, and August 1995, are persuasive that the veteran 
does not have a current respiratory disorder that was 
incurred as a result of his active service.

VA law, for claims received after June 9, 1998, prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  As 
the veteran's claim was received in August 2000, his use of 
tobacco products during active service may not be considered 
for the purpose of establishing service connection.

Although it appears from the lay statements from the 
veteran's family and friends that the veteran may believe 
that his COPD was incurred as a result of his active service, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  Therefore, the Board finds that service 
connection for COPD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Service connection for alcoholism is denied.

Service connection for peripheral neuropathy secondary to 
alcoholism is denied.

Service connection for a sleep disorder is denied.

Service connection for dysthymia is denied.

Service connection for COPD is denied.


                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



